723 N.W.2d 911 (2006)
Karen RENNY and Charles Renny, Plaintiffs-Appellees,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellant.
Docket No. 131086. COA No. 257018.
Supreme Court of Michigan.
December 6, 2006.
On order of the Court, the application for leave to appeal the March 21, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be addressed: (1) whether the Court of Appeals correctly characterized the alleged dangerous or defective condition in this case as a design defect; (2) whether the public building exception, which obligates a governmental agency "to repair and maintain public buildings," permits a party to bring a design defect claim; and (3) whether the Court of Appeals' conclusion that the icy sidewalk was not a transitory condition is contrary to this Court's decision in Wade v. Dep't of Corrections, 439 Mich. 158, 483 N.W.2d 26 (1992).
The Michigan Municipal League, the Michigan Townships Association, the Michigan Trial Lawyers Association, and the Michigan Defense Trial Counsel, Inc., are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.